Russell, O. J.
1. In prosecutions for violations of municipal ordinances which prohibit the keeping on hand of intoxicating liquors for unlawful sale, or which forbid any person to carry intoxicating liquors on his person or about the streets for the purpose of sale, the purpose for which the liquor is kept or carried is the chief ingredient, — an element so essential that a conviction is not supported unless it be established beyond a reasonable doubt that the keeping, or the carrying, as the case may be, was for the purpose of illegal sale. Penal Code, § 1010; Chester v. Atlanta, 7 Ga. App. 597 (67 S. E. 688); Daniel v. Atlanta, *3767 Ga. App. 598 (67 S. E. 683); Williams v. State, 13 Ga. App. 685 (79 S. E. 763).
Decided May 17, 1915.
Certiorari; from Fulton superior court — Judge Pendleton. November 17, 1914.
Munday & Cornwell, for plaintiff in error.
J. L. Mayson, W. B. Ellis Jr., contra.
2. If the evidence be construed most strongly against the accused, a bare suspicion of his guilt may be created; but suspicion is not evidence, and a conviction based on suspicion alone is not authorized by law. The judge of the superior court erred in overruling the petition for certiorari.

Judgment reversed.


Broyles, J., dissents.